DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-6, 8 & 10-11 are pending and rejected.
Claims 7 & 9 are canceled.
Drawings
The drawings are objected to:
Under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the "optical lens" must be shown or the feature canceled from Claim 4.  No new matter should be entered.
Under 37 CFR 1.84(b)(1). Photographs are not ordinarily permitted unless photographs are the only practicable medium for illustrating the claimed invention and must be of sufficient quality so that all details are reproducible in the printed patent. Specifically in Figs. 6-9 the photographs are not of sufficient quality so that all details are reproducible. Additionally Applicant is reminded that if the subject matter of the application admits of illustration by drawings, a drawing should be submitted in lieu of the photograph. Appropriate correction is required. 
Under 37 1.84(l). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Specifically in Figs. 1-5 most lines are not clear, uniformly thick or well-defined. Appropriate correction is required. 
Under 37 CFR 1.84(u)(2). The numbers and letters identifying the views must be simple, clear and must be larger than the numbers used for reference characters. Specifically in Fig. 4, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Page 1, Lines 4 & 5, “a rigid endoscope as set out by the preamble of claim 1 and a rigid endoscope system as set out by the preamble of claim 9” is recited. Applicant is reminded that features and characteristics of Claims 1 & 9 could change or the claim as a whole could be cancelled, such in the instant case of claim 9. Examiner requests all references to pending claims be cancelled from the disclosure.
On Page 5, Line 24 the distal end is erroneously labeled with element number 2b instead of element number 2a. Appropriate correction is required.
The use of the terms WiFi™ and Bluetooth®, which are trade names or marks used in commerce, have been noted in this application, specifically on Page 3, Line 12 & Page 6, Line 10. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1 recites the transitional phase “characterized by” on Line 5. While Examiner acknowledges that “characterized by” is a recognized synonym of “comprising” —see MPEP § 2111.03(I), Examiner kindly requests “characterized by” be amended to read “comprising” to better conform to current US patent practice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 & 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the metes and bounds of Claim 1 are unclear. Specifically it is unclear whether the claim, in part, only requires an observation channel or whether the additional elements inside the observation channel (e.g., an optical instrument, a power pack, a wireless transmitter, etc.) are also required. For the purpose of compact prosecution, the limitations “an optical instrument operably connected to an assembly comprising a power pack, a wireless transmitter, a control unit configured for insertion into said observation channel, wherein the end cap secures and seals said assembly inside the observation channel” is being examined but must be rewritten to positively recite said elements.
Additionally regarding Claim 1, the phrase “may be introduced” renders the claim indefinite because it is unclear whether the limitation “an instrument” which is modified by the phrase “may be introduced” is part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, “an instrument” is interpreted as an optional element.
Regarding Claim 2, the term "vicinity" is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “in the vicinity” is interpreted as anywhere on the tubular body.
Regarding Claim 10, Claim 10 recites the limitation “wherein the optical instrument comprises a camera”. The metes and bounds of this limitation are unclear and therefore indefinite as “an optical instrument” has not been positively recited in Claim 1, as addressed above. For the purpose of compact prosecution, Claim 10 is being examined but must be rewritten or the “optical instrument” must be positively recited in Claim 1.
Regarding Claim 11, Claim 11 recites the limitation “wherein the power pack comprises at least one of: (i) a rechargeable battery pack, or (ii) an induction charging unit”. The metes and bounds of this limitation are unclear and therefore indefinite as “a power pack” has not been positively recited in Claim 1, as addressed above. For the purpose of compact prosecution, Claim 11 is being examined but must be rewritten or the “power pack” must be positively recited in Claim 1.
Regarding Claims 3-6 & 8, Claims 3-6 & 8 are rejected as they depend on claims previously rejected under 35 U.S.C. § 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 2012/0016204) in view of Truckai (US 2018/0326144).
Regarding Claim 1, Bastia discloses an endoscope (Fig. 1, a medical device 1; [0024]) having a tubular body (Fig. 1, a retractor body 2; [0026]) with first (Fig. 1, a distal end 3; [0029]) and second ends (Fig. 1, a proximal end 4; [0029]) and a through-going bore (the retractor body 2 is substantially hollow defining a bore; see Fig. 1) through which an instrument (Fig. 1, a introducer body 5; [0030]) may be introduced to emerge from an opening at a first end of the bore (Fig. 1, a pointed end portion 5a of the introducer body 5 emerges from an opening at a first end of the bore; [0031]), characterized by
an observation channel (Fig. 1, an illumination channel defined by a cavity 12 and a first handle element 7a; [0052] & [0061]) having: 
a portion (Fig. 1, a cavity 12; [0061]) with a closed end (Fig. 2, a front side 13; [0064]) arranged at a distance behind said opening (the front side 13 is arranged at a distance behind the opening at the first end of the bore; see Fig. 3),
an open end (Fig. 1, a window 24 of a first handle element 7a; [0079]), and
an end cap (Fig. 1, a second handle element 7b; [0052]) configured for sealable and releasable connection to the open end (Fig. 1, the second handle element 7b is removably coupled to the first handle element 7a; [0052]),
	said observation channel configured for accommodating at least an optical instrument (Fig. 1, an illumination means 16; [0067]) operably connected to an assembly (Fig. 1, an illumination assembly; [0074]) comprising a power pack (Fig. 1, a power source 17; [0074]), configured for insertion into said observation channel (the illumination means 16 and the illumination assembly are inserted into the illumination channel; see Fig. 3), wherein the end cap secures and seals said assembly inside the observation channel (Figs. 3 & 4, the second handle element 7b seals the illumination means 16 and the illumination assembly inside the illumination channel; [0052] & [0079]); and

Bastia fails to explicitly disclose wherein the endoscope is rigid; and wherein the assembly comprises a wireless transmitter and a control unit.
However, Truckai teaches a rigid endoscope (Fig. 1, a hysteroscope 105 comprising a rigid shaft component 110; [0026] & [0028]), comprising:
an observation channel (Fig. 5A, a sleeve 260 defining an imaging channel; [0032]) having:
a closed end (Fig. 5A, support member 202; [0032]);
an open end (Fig. 5A, an open proximal end 262; [0032]); and
wherein said observation channel is configured to configured for accommodating at least an optical instrument (Fig. 5A, the imaging channel is configured to accommodate an imaging instrument comprising an image sensor 200 and electrical circuitry 220; [0032]) operably connected to an assembly (Fig. 3, a wireless operation assembly; [0041]) comprising a power pack (Fig. 3, a battery 225; [0039]), a wireless transmitter (Fig 3, a wireless transceiver 325; [0041]) and a control unit (Fig. 3, an image processor 210; [0041]).
The advantage of the wireless operation assembly is to prevent accidental operation of the device without a proper communication link (Truckai; [0044]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the illumination assembly as disclosed by Bastia, with the wireless operation assembly taught by Truckai, to prevent accidental operation of the device without a proper communication link (Truckai; [0044]).
Regarding Claim 2, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Bastia further discloses wherein the closed end is arranged in the vicinity of said opening and 
Regarding Claim 3, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Bastia further discloses wherein the closed end is made of a transparent material (Fig. 3, light beams L from the illumination means 16 are transmitted through the front side 13 of the cavity 12 and therefore must be transparent (i.e., allowing the passage of EM radiation); [0071]).
Regarding Claim 4, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Truckai further teaches wherein the closed end comprises an optical lens (Fig. 5A, the support member 202 comprises a focusing lens 205; [0029]).
Regarding Claim 5, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Truckai further teaches wherein the open end is configured for connection to a protective sleeve (Fig. 5A, an outer sleeve 270; [0033]).
Regarding Claim 6, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Truckai further teaches wherein the endoscope is made of a plastic material (Fig. 1, the rigid shaft component 110 of the hysteroscope 105 is made of plastic; [0032]) and is intended for being discarded after use (Fig. 1, the rigid shaft component 110 of the hysteroscope 105 is disposable; [0026]).
Regarding Claim 8, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Bastia further discloses wherein the endoscope is an anoscope, a rectoscope, a vaginoscope, or an amnioscope (Fig. 1, the medical device 1 is inserted into an anal cavity; [0030]).
Regarding Claim 10, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Truckai further teaches wherein the optical instrument comprises a camera (Fig. 5A, the image sensor 200 transmits images to a video screen and therefore is a camera; [0026]).
Regarding Claim 11, Bastia, as previously modified by Truckai, discloses the rigid endoscope of Claim 1. Truckai further teaches wherein the power pack comprises at least one of:

(ii) an induction charging unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wink et al. (US 2019/0328221) teaches a wireless optical curette system.
Meyer et al. (US 2018/0168433) teaches an airway management and visualization device.
Sais (US 2018/0125350) teaches an anoscope.
Raj et al. (US 2017/0209027) teaches an endoscope with a sheath.
Mirza et al. (US 2016/0353973) teaches a wireless endoscope.
McMahon et al. (US 2016/0038012) teaches a vaginal speculum with a removable battery pack.
Alexander et al. (US 2013/0204085) teaches a magnetic wireless endoscope.
Wood et al. (US 2013/0096539) teaches a handheld endoscope with an induction charger.
Fuller et al. (US 2013/0085325) teaches a hand-mounted endoscope.
Farr et al. (US 2011/0028790) teaches a disposable endoscopic access device.
Baker (US 2010/0094092) teaches an obturator comprising a light emitting structure and battery disposed in a passageway.
Bayer (US 2009/0231419) teaches an endoscopic assembly comprising an instrument channel and an imaging channel.
Chen et al. (US 2009/0198102) teaches a rectum examination device connectable to an endoscope.
Whitehead (US 2009/0082695) teaches a handheld colposcope.
Bayer et al. (US 2007/0142711) teaches an endoscope with a detachable imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795